Citation Nr: 0310441	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  01-06 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for chronic neurosis or 
psychosis.

3.  Entitlement to service connection for alcohol abuse 
secondary to service-connected disability.

4.  Entitlement to a compensable initial rating for residuals 
of fracture of right little finger.

5.  Entitlement to a higher initial rating for hypertension, 
currently rated as 10 percent disabling. 

6.  Entitlement to a higher initial rating for coronary 
artery disease, status post myocardial infarction and 
angioplasty with a history of congestive heart failure, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had verified active service from June 1969 to 
April 1971, active service from July 1984 to November 1999, 
and over 5 years of additional active service of unverified 
dates.  He retired in November 1999 with over 23 years and 
two months of active military service as well as over 6 years 
of inactive military service.  

This appeal arises from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, that granted service connection for 
coronary artery disease with myocardial infarction and 
congestive heart failure and assigned a 30 percent rating.  
The rating decision also granted service connection for 
fracture of the right little finger and assigned a 
noncompensable rating and denied entitlement to service 
connection for bilateral hearing loss.  The rating decision 
also determined that claims of entitlement to service 
connection for neurosis, tinnitus, and alcohol abuse were not 
well grounded.  

In an April 2001 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent rating, 
granted service connection for the right elbow and assigned a 
10 percent rating, and denied service connection for a 
bilateral shoulder condition.  In a June 2001 rating decision 
the RO granted service connection for cervical disc disease 
of C3-5 and assigned a 10 percent rating for hand numbness.  
The veteran submitted a timely substantive appeal that was 
unclear as to which issues he intended to appeal; however, 
his representative has indicated that the veteran has 
appealed only those issues listed on page one.

The veteran has not requested a hearing.  

During the appeal period, the claims file was transferred to 
the Buffalo, New York RO.  

During the course of this appeal, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalidated.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003).  
Thus, the following remand is necessary.  


REMAND


There has been significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereinafter 
VCAA).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines VA obligations with 
respect to the duty to assist, and supercedes the Court's 
decision in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96- 1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA of 2000, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7, subpart (a); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law provides 
specific guidelines for assisting the veteran and giving him 
adequate notice concerning what evidence VA will and will not 
attempt to obtain.  38 U.S.C. § 5103A (West 2002).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16- 
92.

Accordingly, the matter is returned to the RO for the 
following:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.  Any binding and 
pertinent court decisions that are subsequently 
issued also should be considered.

2.  After the development requested above has been 
completed to the extent possible, the RO should 
review the record to ensure that such is adequate 
for appellate review.  

3.  After any indicated corrective action has been 
completed, the RO should again review the record 
and re-adjudicate the veteran's claims.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be furnished 
a supplemental statement of the case, which 
contains notice of all relevant actions taken on 
the claim for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should 
be returned to the Board, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



